Citation Nr: 1534814	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-10 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for lordosis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1975 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for lordosis of the thoracic spine, and assigned a 10 percent evaluation effective April 8, 2009, and denied service connection for PTSD.  Service connection for PTSD was denied by the Board in an October 2012 decision.  However, in consideration of Clemons v. Shinseki, 23 Vet. App 1 (2009), the issue of service connection for an acquired psychiatric disability other than PTSD was remanded by the Board in October 2012 for adjudication.  The increased rating issue was also remanded in October 2012 for further development.  Both matters have now been returned to the Board for further appellate review.    

At the time of the October 2012 Board remand, the issue of entitlement to service connection for bilateral plantar fasciitis was before the Board, and was remanded for a VA examination.  However, prior to re-certification to the Board in April 2013, the Appeals Management Center (AMC), in a March 2013 rating decision, granted service connection for bilateral pes planus (claimed as bilateral plantar condition).  While this issue was included in the April 2013 re-certification to the Board, the granting of service connection was a complete grant of the benefit sought on appeal.  Therefore, the issue is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

In July 2012, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.
 
As indicated in the October 2012 Board decision and remand, the issue of entitlement to service connection for a back disability other than lordosis of the spine, to include as secondary to service connected lordosis of the spine, had been raised by the record, but had not been adjudicated by the RO. At that time the issue was referred to the RO for adjudication.  A review of the claims file does not indicate that this was completed.  Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the claim for an acquired psychiatric disability other than PTSD, the Veteran contends that he has a psychiatric disability due to military service, specifically due to being exposed to race riots between black and white soldiers.  The Board's October 2012 remand directed that all Social Security Administration (SSA) records be obtained and that the issue be adjudicated in the first instance.  SSA records were obtained in November 2012.  The records contain a January 2010 private psychological examination, where the Veteran was diagnosed with major depression related to medical-physical issues, and polysubstance abuse with alcohol and cocaine.  The Board notes that the Veteran's service treatment records do not reflect any treatment, complaint, or diagnosis related to any psychiatric symptoms or disorders during service.  The Board also determined in the October 2012 decision denying service connection for PTSD that there was no evidence to substantiate the Veteran's claim that there was a racial riot while he was stationed in Mannheim, Germany.  However, there is evidence in the record to suggest that the Veteran has a psychiatric disability other than PTSD due to his medical conditions.  As the Veteran is in receipt of service connection for lordosis of the thoracic spine, bilateral pes planus, tinnitus, and bilateral hearing loss, an examination is warranted to determine whether service connection for a psychiatric disability is warranted secondary to those service-connected disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Regarding the claim for an initial evaluation in excess of 10 percent for lordosis of the thoracic spine, the Board's October 2012 remand directed that a supplemental opinion be obtained from the examiner who conducted the previous February 2011 VA examination.  The examiner was asked to consider March 2011 MRI results and the newly obtained SSA records, and opine as to whether these records would alter his February 2011 opinion that it was less likely than not that the Veteran's back pain had worsened since his last VA examination in August 2009.  

A supplemental opinion was obtained in December 2012.  The examiner, the February 2011 examiner, stated that he abided by the opinion rendered in the February 2011 examination which was that the Veteran's service-connected back condition was less likely than not to have "worsened since his prior rating."  However, in rendering this supplemental opinion, the examiner discussed the March 2011 MRI results but did not discuss the SSA records, which were received in November 2012.  Additionally, the Veteran's representative, in an August 2015 post-remand brief, indicated that the Veteran suffered from back pain with a level of 10 out of 10 during periods of exacerbation, and that the back pain impacted activities of daily living.  Given the fact that the Veteran was last examined over four years ago, and in light of his representative's allegations of a worsening condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's lordosis of the thoracic spine.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination.  The complete claims folder (i.e., both the paper claims file and any relevant medical records contained in VBMS and Virtual VA) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

a)  After consideration of the evidence and examination of the Veteran, the examiner should identify, if any, the Veteran's currently diagnosed psychiatric disorders other than PTSD.  

b) If a psychiatric disorder other than PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder other than PTSD is due to or was permanently aggravated by any of the Veteran's service-connected disabilities, lordosis of the thoracic spine, bilateral pes planus, tinnitus, and bilateral hearing loss. 

The examiner should consider and discuss the January 2010 private psychological examination in the SSA records, where the Veteran was diagnosed with major depression related to medical-physical issues.

The examiner should cite to the medical and competent lay evidence (lay statements) of record.  The examiner should also fully explain the rationale for all opinions given; including an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.

2.  Schedule the Veteran for a VA spine examination to determine the nature and current level of severity of his service-connected lordosis of the thoracic spine.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (paper claims file and any records in VBMS and Virtual VA) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with an appropriate supplemental statement of the case (SSOC) and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






